Citation Nr: 0324951	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from February 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's application to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus were originally denied in 
a December 1975 rating decision.  The veteran was notified of 
this determination and of his appellate rights, but he did 
not appeal, and that rating action became final.  In July 
2001, the veteran requested that his claim of entitlement to 
service connection for bilateral hearing loss be reopened.  

In his December 2001 substantive appeal he asserted that he 
heard "ringing all the time."  By October 2002 letter, the 
RO requested whether the veteran wished to include a claim 
for tinnitus.  The veteran did not respond, thus the instant 
claim relates only to bilateral hearing loss.

The veteran testified before the undersigned at a March 2003 
hearing.  A copy of a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In an unappealed December 1975 rating decision, the RO 
denied service connection for bilateral hearing loss and 
tinnitus.

3. Evidence added to the record since the December 1975 
rating decision is not, by itself or in connection with the 
evidence previously of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision that denied the claim 
of service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

2.  Evidence received since the December 1975 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim. Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001. 66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002). 

These regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 
3.156(a) (relating to the definition of new and material 
evidence) and to the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii) (pertaining to VA assistance in the case of 
claims to reopen previously denied final claims), which apply 
to any application to reopen a finally decided claim received 
on or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, the Board finds that the VA's duty to notify 
the appellant of the evidence necessary to substantiate his 
claim to reopen has been met.  In an August 2001 letter, the 
RO informed him of the need for such evidence and the type of 
evidence required to reopen his claim.  In letters from the 
RO dated in August and October 2001, a December 2001 
statement of the case, numerous supplemental statements of 
the case, and again during his hearing before the Board in 
March 2003, the veteran was provided a summary of the newly 
enacted provisions of the VCAA, specific explanations of the 
types of evidence necessary to substantiate his claim, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. § 5103 (West 
2002).

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran requested and was 
scheduled for a personal hearing before the Board in March 
2003.  Moreover, the RO has undertaken reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate his claim, including requesting 
that the veteran submit additional evidence.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate the existence of, any additional 
medical or other relevant evidence that is necessary for a 
fair adjudication of the claim that has not already been 
obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernardv. Brown, 4 Vet. App. 394 (1993).  


II.  New and material evidence to reopen

The veteran seeks to reopen his claim of entitlement to 
service connection for bilateral hearing loss which was 
denied in a December 1975 RO rating decision.  The veteran 
was notified of the denial and of his appellate rights, but 
did not appeal the denial within one year of notification, 
and that decision became final.  The veteran sought to reopen 
his claim in 1980, and was advised by a Report of Contact 
dated in September 1980 of evidence required in support of 
his claim.  No further evidence was submitted by the veteran, 
and no further action taken.

Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156. However, that revision applies 
only to claims filed on or after August 29, 2001. See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)). Given the date of the claim (July 
2001), culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Using these guidelines, the Board notes that the evidence 
considered as the basis of the prior final denial in December 
1975 included VA outpatient medical records dated from May 
1975 to December 1975 showing complaints of detection of 
hearing loss in a pre-employment examination; statements from 
the veteran that he incurred hearing loss in service and 
service medical records.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for hearing loss.  As 
indicated above, the RO found in December 1975 that hearing 
loss was not shown by the evidence of record.  The issue 
therefore is whether the new evidence includes medical 
evidence showing that the veteran has a current hearing loss 
disability that is related to his period of service.

Evidence associated with the claims folder since the December 
1975 rating action includes a private progress note with a 
graphic audiology analysis dated in July 2001, without any 
accompanying interpretation; a lay statement from the 
veteran's spouse dated in December 2001 attesting to his 
hearing loss; numerous statements from the veteran and his 
representative asserting hearing loss and a transcript of 
March 2003 hearing testimony by the veteran before the 
undersigned.

The Board finds that, to the extent that the additional 
evidence is neither cumulative nor duplicative of evidence 
that was of record at the time of the December 1975 RO 
decision, see 38 U.S.C.A. § 5108, this evidence is "new" 
evidence within the meaning of 38 U.S.C.A. § 5108.  The Board 
finds, however, that none of the additional evidence is 
"material" evidence because none of it shows that the veteran 
has a current hearing loss disability which was incurred in 
service.  That is, the medical evidence is not material 
because it refers only to post-service symptomatology, and 
does not medically link a current condition with events of 
service, or to a service-connected disability.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995).  

Specifically, the evidence shows that the veteran was tested 
in July 2001, but the graphic report is not explained in 
terms of his current hearing disability, nor does the 
examiner relate any of the current findings to service; the 
statements show that he reported or displayed hearing loss 
after service, and in a December 2001 statement he asserts 
exposure to engine noise in service.  However, the statements 
do not show that a current hearing loss disability exists, or 
that any such disability currently manifested by the veteran 
is related to his period of service.  

The veteran's contentions were considered at the time of the 
December 1975 rating decision and are not new, as defined by 
38 C.F.R. § 3.156(a).  While his spouse's statement is new, 
in that it was not previously of record, the Board notes 
that, as a layperson, neither the veteran nor his wife is 
competent to provide a probative opinion on a medical matter, 
such as the etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Thus, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

The Board observes that in developing the veteran's claim to 
reopen, the RO made several attempts to schedule the veteran 
for VA audiology examinations, and that the veteran was 
unable to report due to various factors, including his 
incarceration.  While the efforts of the RO are commendable, 
the Board notes that such examination is not necessary to 
decide the limited question as to whether the veteran has 
submitted new and material evidence to reopen his claim, 
especially in light of the total absence of new and material 
evidence probative of the issue of a current hearing loss 
disability related to hearing loss incurred in service.  See 
38 C.F.R. § 3.159(c)(4).

In conclusion, the Board finds that evidence received since 
the December 1975 RO rating decision is not new and material 
within the meaning of 38 C.F.R. § 3.156(a). Accordingly, the 
claim is not reopened, and the appeal is denied.


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for bilateral 
hearing loss is denied.


	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



